Citation Nr: 1014506	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the Marine Corps from 
January 1969 to January 1972 and with the Navy from January 
1991 with April 1991 with additional service in the Marine 
Corps Reserves.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In February 2010, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

The issue on appeal was previously characterized by the RO as 
entitlement to service connection for PTSD.  The Court of 
Appeals for Veterans Claims (Court) has recently held in 
February 2009 that a claim for service connection for a 
psychiatric disability encompasses all psychiatric 
symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
light of Clemons, the Board has recharacterized the issue in 
the instant appeal as entitlement to service connection for 
an acquired psychiatric disability to include PTSD.

In previous final rating decisions in September 1995 and in 
February 1996, the RO denied service connection for panic 
attacks and anxiety but did not consider diagnoses of PTSD or 
schizophrenia.  The Board will, therefore, address the 
current appeal on a de novo basis.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008) (claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
differently diagnosed disease or injury); Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (claim based on a new diagnosis 
is a new claim).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder other than PTSD was not 
present during service and is not etiologically related to 
active duty service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred PTSD as a result of 
traumatic experiences during his two periods of active duty 
service.  In February 2010 he testified that he worked as a 
mortician's assistant while on active duty service in June 
1971 and had to embalm the bodies of soldiers killed in 
Vietnam.  He also testified that he worked as an operating 
room technician in the United States during his second period 
of service and assisted in plastic surgery procedures on 
soldiers who had been injured in Operation Desert Storm.  A 
November 2004 stressor statement submitted along with the 
Veteran's claim for service connection also states he was 
exposed to sniper fire while serving on active duty in Cuba. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred (unless the evidence 
shows that the Veteran engaged in combat and the claimed 
stressor is related to combat).  38 C.F.R. § 3.304(f) (2009).

The Board finds that the evidence of record does not 
establish that the Veteran has PTSD.  Service connection 
requires the presence of a current disability, meaning a 
disability must be shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  To be present as a current 
disability the condition must be shown at the time of the 
claim, as opposed to some time in the distant past.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

Although the record contains some medical findings of PTSD, 
these diagnoses were rendered many years before the Veteran's 
current claim for service connection was received.  
Psychiatric testing performed in conjunction with the 
Veteran's hospitalization at the Augusta VA Medical Center 
(VAMC) in March 1995 supported a diagnosis of PTSD, and a 
private psychologist diagnosed PTSD in an undated examination 
report submitted by the Veteran in 1995.  As the Veteran's 
claim for service connection was received in November 2004, 
the diagnoses of PTSD made years before his claim are not 
evidence of a current disability.  

Additionally, the medical evidence dated during the claims 
period establishes that the Veteran does not currently have 
PTSD.  Treatment records from the VAMC show continuous 
treatment for schizophrenia and generalized anxiety disorder, 
but there are no findings of PTSD.  In fact, in January 2005, 
the Veteran's VA psychologist specifically found that the 
Veteran did not meet the criteria for a diagnosis of PTSD.  
The weight of the evidence is therefore against a finding 
that the Veteran meets the criteria for a diagnosis of PTSD, 
and service connection for this disability is not warranted.  
38 C.F.R. § 3.304(f) (2009).

Turning to the Veteran's other diagnosed psychiatric 
conditions, schizophrenia and generalized anxiety disorder, 
the evidence does not establish that these disabilities are 
etiologically related to active duty service.  

Service treatment records are negative for evidence of a 
psychiatric disorder.  The Veteran was referred for a 
neuropsychiatric consultation in February 1969 where he was 
described as a "non-proficient performer."  No psychiatric 
diagnosis was rendered.  The Veteran was also consistently 
found psychiatrically normal during physical examinations 
conducted throughout his periods of active duty and reserve 
service dated from October 1968 to September 1991.  

The Veteran has also reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he first experienced symptoms of a psychiatric condition 
during his first period of active service and sought 
treatment soon after his discharge in January 1972.  Despite 
the Veteran's contentions, the medical evidence of record 
does not document any findings related to a psychiatric 
condition until December 1994, when the Veteran was diagnosed 
with anxiety after undergoing private treatment for atypical 
chest pain.  Thus, there is no record of a psychiatric 
disorder for more than 20 years after the Veteran's first 
discharge from active duty and more than three years after 
his second discharge in April 1991.  The lack of any clinical 
evidence both during and for decades after service weighs 
against a finding that the Veteran's disability was present 
for the many years between service and his current 
complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the Board finds that the history reported by the 
Veteran is not credible.  Upon psychiatric testing in 
February 1995, the Veteran's responses were deemed invalid 
due to his strong tendency to over-report symptoms.  
Similarly, upon VA examination in August 1996, the examiner 
found that the evidence suggested malingering and/or an over-
reporting of symptoms by the Veteran.  The Veteran has also 
provided conflicting accounts regarding the history of his 
psychiatric conditions.  During his first psychiatric 
hospitalization in March 1995, he reported the onset of 
symptoms in September or October 1994 soon after the sudden 
death of his brother.  These reports are corroborated by the 
private medical records documenting findings of anxiety in 
late 1994.  In contrast, in connection with his claim for 
benefits the Veteran has stated that he first experienced 
psychiatric symptoms during active duty service in the 1970s.  
The Board finds that the history provided in connection with 
clinical treatment is more credible than that provided for 
compensation purposes years later.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current psychiatric disorders and 
his active duty service.  The Board has considered the 
testimony of the Veteran connecting his disabilities to 
service, but as a lay person, he is not competent to provide 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board 
acknowledges that the Veteran is competent to testify as to 
observable symptoms, but as noted above, the Veteran's 
reports of a continuity of symptoms since service are not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1131, 1336 
(Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed psychiatric 
disorders was years after his separation from active duty 
service and after his claim for compensation was received.  
In addition, there is no competent medical evidence that the 
Veteran's diagnosed psychiatric conditions are related to 
active duty service.  The Board has considered the Veteran's 
reported continuity of symptomatology, but concludes that his 
statements are not credible and therefore, the weight of the 
evidence is against a nexus between the current psychiatric 
disorders and active duty service.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim, and it is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a December 2004 
letter.  While he has not received specific information 
regarding the disability rating and effective date elements 
of his claim in accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as the claim is being denied no 
additional disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  During the February 2010 
hearing, the Veteran testified that he worked as a 
mortician's assistant in June 1971 while serving on active 
duty with the Marine Corps.  His work included embalming the 
bodies of soldiers returning from Vietnam, and the Veteran 
identified these memories as a stressor for his claim of 
PTSD.  The Veteran's representative stated that confirmation 
of the Veteran's duty assignment would most likely be present 
in the Veteran's unit's daily reports.  As the claim for PTSD 
is denied on the basis of the lack of a current diagnosis, 
remand for confirmation of the Veteran's claimed stressors is 
not required.  

The Veteran also testified that he first underwent treatment 
at the Augusta VAMC Uptown Division in the early 1970s, after 
discharge from his first period of active duty service.  The 
claims folder currently contains treatment records from the 
Augusta VAMC dating from September 1986, but there is no 
indication that additional records are available for 
procurement.  A March 1995 response from the Augusta VAMC to 
the RO's records request establishes that no records were 
located for the Veteran in either the Uptown or Downtown 
divisions.  Accordingly, remanding the claim for additional 
attempts to retrieve VA treatment would only serve to further 
delay the claim. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
but has determined that no such examination or opinion is 
required.  The medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claim.  the Veteran testified in February 2010 that he 
has experienced a continuity of psychiatric symptoms dating 
from his first period of active duty service.  A Veteran's 
report of such a history can trigger VA's duty to get an 
examination.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  As discussed above, the Board has determined that the 
history provided by the Veteran is not credible.  
Furthermore, the record contains no medical evidence of an 
association between any of the Veteran's claimed psychiatric 
disorders and active duty service.  However, Therefore, the 
duty to assist does not require that VA provide the Veteran 
with an examination or medical opinion in response to his 
claim for service connection.  Id. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


